BIRD, J.
1. Under the contract of 31st January, 1866, and the deed of trust of the 19th December, 1859, the appellee obtained an equitable lien on the cotton made on the lands (conveyed in the latter) in the year 1866, which he could enforce in a court of equity against the appellant. — Maulden, Montague & Co. v. Armstead, Executor, 14 Ala. 607; Same v. Same, 18 ib. 509.
11. We prefer to place the equity of the bill upon the power and jurisdiction of courts of equity to enforce equitable liens and mortgages, rather than upon its jurisdiction to decree the specific performance of contracts. The result attained by the chancellor is maintainable upon the former doctrine, and it is unnecessary for us to decide whether a court of equity would decree a specific performance of a contract as to personal property upon the pleadings and proofs in this case.
The decree having been as favorable in its results to appellant as he was entitled under the law, there is no error of which he can legally complain as the ground for a reversal.
3. The special prayer of the bill is for a specific performance of the. contract of 1866, but under the general prayer it was competent for the court to declare and enforce the lien created by the contract, and although the chancellor decreed a specific performance, yet at the time the decree was made the cotton was not in a condition in which a specific performance of the terms of the contract could have been enforced; but it was competent for the court to enforce the lien given by the contract, and apply the proceeds of the sales of cotton to the debt, which was done, and we will not disturb the result of the decree.
4. As between appellee and the other creditors of Ridge-way, we conceive that the former had the superior lien— qui prior est in tempore, potior est in jure.
These views dispose of all the questions raised on the brief of counsel for appellant.
Let the decree of the chancellor be affirmed.